June 24, 2011 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard California Tax-Free Funds (the Trust); File No. 33-1569 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated June 9, 2011, filed pursuant to Rule 497(e), for the Vanguard California Tax-Exempt Money Market Fund, a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1955. Sincerely, Tara R. Buckley Senior Counsel The Vanguard Group, Inc. Enclosures cc: Brion Thompson, Esq. U.S. Securities and Exchange Commission
